Upon consideration of the Joint Petition for Disbarment by Consent filed by the Attorney Grievance Commission of Maryland and the Respondent, Ifeolu Amaka Fabayo, pursuant to Maryland Rule 19-736, in which the Respondent admits that she violated Rules 1.15(a) and 8.4(b), (c) and (d) of the Maryland Attorneys' Rules of Professional Conduct, it is this 3rd day of January, 2019,
ORDERED, by the Court of Appeals of Maryland, that Respondent, Ifeolu Amaka Fabayo, be, and she hereby is, disbarred from the practice of law in the State of Maryland, effective immediately; and it is further
ORDERED, that, the Clerk of the Court shall remove the name of Ifeolu Amaka Fabayo from the register of attorneys in this Court, notify the Respondent in accordance with Maryland Rule 19-742(a)(1) and comply with Maryland Rule 19-761.